FILED
                            NOT FOR PUBLICATION                               NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

BERTHA RIVERA DE ZAVALA,                        No. 07-73106

              Petitioner,                       Agency No. A075-649-725

  v.
                                                MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 6, 2012
                              Pasadena, California

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

       Petitioner Bertha Rivera de Zavala seeks review of the Board of Immigration

Appeals’ ("BIA") affirmance of the immigration judge’s ("IJ") entry of a final

order of removal. We deny the petition.

       1. Substantial evidence supports the BIA’s and IJ’s adverse credibility

determination. See Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008)



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(holding that we review adverse credibility determinations for substantial

evidence). Petitioner’s testimony conflicted on key facts with the account of

events recorded by Officer Gregor at the time of Petitioner’s detention. Because at

least one reason supports the adverse credibility determination, we must accept it.

Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). Moreover, Gregor’s account

contains Petitioner’s admission that she could tell, while still in Mexico, that

Moreno-Cruz carried a false passport and had no right to enter the United States.

Substantial evidence therefore supports the IJ’s finding that Petitioner knew all

along that Moreno-Cruz lacked legal authorization to enter the United States.

      2. The BIA correctly held that, under 8 U.S.C. § 1101(a)(13)(C)(iii) and 8

U.S.C. § 1182(a)(6)(E)(i), Petitioner’s illegal activity of alien smuggling rendered

her inadmissible. Petitioner’s conduct qualified as alien smuggling under 8 U.S.C.

§ 1182(a)(6)(E)(i), because she committed the "affirmative act," Aguilar Gonzalez

v. Mukasey, 534 F.3d 1204, 1209 (9th Cir. 2008), of traveling to Mexico with the

intent to bring back a person that she knew lacked legal authorization to enter the

United States. For purposes of 8 U.S.C. § 1101(a)(13)(C)(iii), Petitioner’s conduct

was "illegal" under 8 U.S.C. § 1324. Gonzaga-Ortega v. Holder, 694 F.3d 1069,

1073 (9th Cir. 2012).




                                           2
      3. The BIA correctly rejected Petitioner’s claim of ineffective assistance of

counsel, because she cannot show prejudice.

      4. As Petitioner now concedes, the BIA correctly held that cancellation of

removal is not available to her. In Holder v. Martinez Gutierrez, 132 S. Ct. 2011

(2012), the Supreme Court rejected the argument made by Petitioner. Sawyers v.

Holder, 684 F.3d 911 (9th Cir. 2012) (per curiam).

      5. The local change-of-venue rule does not violate due process because,

contrary to Petitioner’s assertion, it does not require a concession of removability.

      Petition DENIED.




                                          3